DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election, with traverse, of Group I, Claims 1-5, 7, and 8 in the reply filed on 14 April 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-11 and 13-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the phrase the coating comprises coating the filaments after the twine forming is unclear.  Claim 1 was amended to specify that the coating occurs prior to forming a body of the plugging device.  Further, Claim 1 requires coating each individual filament.  Coating the filaments after the twine forming would not be included in these limitations.  Is Applicant attempting to claim a second, separate coating step?  If so, this is not what Claim 4 currently requires.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 8 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Watson et al (20170260828) in view of Pappas et al (5817713) and Cousin et al (4707977).
Watson teaches a method of constructing a plugging device (Figure 4B) for use in a subterranean well, the method comprising:
incorporating multiple filaments into the plugging device (Paragraph 68), and including a swellable material (Paragraph 168).
While Watson essentially teaches the invention as detailed, including filaments which contain a swellable material, it fails to specifically teach coating the filaments with a swellable material.  Pappas, however, teaches that it is well known to coat filaments with a swellable material (Column 2, lines 7-22; Column 2 line 66-Column 3 line 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have coated the filaments of Watson, so as to provide the swellable material in the plugging device as needed.  Pappas teaches that utilizing swellable material helps to block penetration of water.  By coating the filaments of Watson as taught by Pappas, the filaments as contemplated by Watson could be created.
While the combination of Watson and Pappas essentially teaches the invention as detailed, it fails to specifically state how the fibers are coated.  Cousin, however, teaches that it is well known when coating filaments to coat each individual filament prior to forming a final structure (Column 2, lines 28-32).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have coated the filaments individually prior to final assembly, so as to provide a good impregnation of the filaments prior to assembly.  The ordinarily skilled artisan would have appreciated the benefits of coating prior to final assembly and known to perform the step as detailed.
	In regards to Claim 2, Watson teaches incorporating the filaments into multiple strand of yarn (Paragraph 68; lines of filaments).
	In regards to Claim 3, Watson teaches forming a twine with the multiple strands of yarn (Paragraph 68; mason twine).
	In regards to Claim 4, Watson teaches coating the filaments after the twine forming (Figure 7; Detail 80; Paragraph 99, in the form of a dissolvable coating material).
	In regards to Claim 5, Watson teaches forming a knot in the twine (Paragraph 64).
	In regards to Claim 7, Watson teaches the plugging device is placed in a subterranean well, and swells.  Water is obviously found in the well.  Pappas also teaches the coating is water swellable (Column 2, line 6).
In regards to Claim 8, Watson teaches the swellable material swells in the well (Paragraph 168; Another way in which the plugging devices 60 may “set” downhole is by swelling).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, at least Watson et al (20190257172) Figures, Bruch et al (8656696) Abstract, Knappe (20120144795) Figure 1, Hasui et al (5362326) Figures 7 and 9, and Humphries (3778994) Figure 3 teach elements similar to those as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732